Exhibit 3(b) BYLAWS OF SOUTHERN UNION COMPANY (as amended through January 3, 2007) SOUTHERN UNION COMPANY BY-LAWS ARTICLE I STOCKHOLDERS Section 1. Annual Meetings. Annual meetings of stockholders for the election of directors and the transaction of such other business as may properly be brought before the meeting shall be held on the last Tuesday in April at such time and place or on such other date and time, either within or without the State of Delaware, as may be designated from time to time by the Board of Directors and stated in the notice of the meeting. Section 2. Special Meetings. Special meetings of stockholders of the Company may be called only by the Board of Directors pursuant to a resolution adopted by the vote of a majority of the directors then in office or by the holders of not less than a majority of the voting power of all of the then-outstanding shares of any class or series of capital stock of the Company entitled to vote generally in the election of directors. Any such special meeting shall be held at such time and such place, either within or without the State of Delaware, as designated in the call of such meeting. The business to be transacted at any such meeting shall be limited to that stated in the call and notice thereof. Section 3. Notice of Meetings. At least ten (10) days before each meeting of stockholders, other than an adjourned meeting, written or printed notice, stating the time and place of the meeting and generally the nature of the business to be considered, shall be given by the Secretary to each stockholder entitled to vote at the meeting, at such stockholder’s last known address as shown by the Company’s stock records. Section 4. Record Date.
